Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the damping device for a washing machine of independent claims 1 and 21 comprising, inter alia, an upper boom having upper branch booms. a lower boom, a support seat arranged between the upper booms and the lower boom, being connected with lower ends of the upper booms, and a damping spring element arranged on the support seat, wherein an upper end of the upper boom is configured to be installed on a cabinet of the washing machine, a lower end of the lower boom is configured to be installed on an outer tub of the washing machine, and at least one of the upper boom and the lower boom is configured to be relatively moved under an action of the damping spring element the support seat is provided with mounting holes respectively corresponding to the upper branch booms, lower ends of the upper branch booms are respectively installed within the mounting holes in a limiting manner, and a gasket is arranged between each of the upper branch booms and each of the mounting holes.
As discussed at page 4, lines 2-9 of Applicant’s specification, such configuration has the following beneficial effects: “1. Fewer parts are arranged at two end parts of a damping device for a washing machine, the size is also small, and the space of an outer tub of a washing machine is not occupied. 2. A hanging position of the damping device on an outer tub of a washing machine can be made small, meanwhile, the height of the outer tub can also be increased, thereby increasing the volume of an outer tub and rated capacity of the washing machine. 3. The damping spring mechanism is arranged in the middle, thereby avoiding direct contact with an outer tub, and the outer tub will not interfere with a damping spring mechanism while swinging along with starting of dehydration.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711